DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is an allowance in response to the communication received on August 18, 2020.
3.	Claims 1-20 are currently pending and are found to be allowable. 

Information Disclosure Statement

4.	The Applicant is respectfully reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR 1.56.

Reasons for Allowance

5.	Claims 1-20 are allowed.

7.    As currently claimed, the invention is directed towards monitoring, receiving, and storing in the data storage device, electronic signals representing data related to incidences, for the one or more members, of rendering on respective display screens of an augmented reality (AR) view of a corresponding product advertisement containing an AR triggering symbol, wherein the stored data related to each said AR view of the product advertisement activity of the one or more members is indexed by the participant identifier of the corresponding member of the one or more members; detecting an occurrence of a transaction associated with a merchant of the one or more merchants; receiving or accessing data associated with the transaction; determining a participant identifier of the one or more members from the data associated with the transaction; determining a length of elapsed time between the occurrence of the transaction and the occurrence of the AR view of the product advertisement activity of the one or more members; triggering, as a result of detecting the occurrence of the transaction associated with the participant identifier, a determination of whether the transaction is linked to any AR view of the product advertisement activity of the one or more members with the participant identifier; and the respective geographical locations of the one or more members and the merchant of the one or more merchants are in the same vicinity; and if so, then, determining with a level of certainty whether the transaction is linked to the AR view of the product advertisement activity of the one or more members with the participant identifier, wherein the determined level of certainty varies based on the length of the elapsed time; the data related to the AR view of the product advertisement activity of the one or more members; and the data associated with the transaction; and 
8.	The Examiner note the following references:
	Mcschooler (U.S. Pub. No. 2019/0313133) talks about digital manipulation of video content, particularly broadcasts of live television programs. More particularly, the following discussion relates to the automated digital replacement of certain static portions of imagery that can be present in broadcast television content.  Shkedi et al. (U.S. Pub. No. 2009/0172723) talks about delivery of television programming or advertising content to the viewer wherein the delivery end-point of the television content may be one television set or multiple sets of a given viewer and may include one or more set top boxes or DVRs. Furthermore, the STB receives an incoming signal, extracts content from the received signal, and transmits the extracted content to the television to be presented to a viewer. Finally, Interactive Television (interactive TV, iTV, idTV, or ITV)-any television system that enables a viewer to interact with content delivered to a television. Interactive television can include, but is not limited to, access to Web sites through TV, electronic mail and online chat, online commerce, or enhanced graphics (relative to standard television offerings). Yu et al. (U.S. Pub. No. 2012/0167135) Talks about providing an advertisement through augmented reality, and more particularly, to a broadcast augmented reality advertisement service system and method based on media ID matching that provides a customized interactive broadcast advertisement service linked with on-air broadcast contents in augmented reality to a Sheehan et al. (U.S. Pub. No. 2010/0037253) talks about provisioning of targeted assets via a network interface wherein in a specific arrangement, nationally targeted advertising media is provided to users of a broadcast network, wherein the content of the targeted media may be altered on a regional and/or demographic basis. The systems and methods are disclosed that allow for providing targeted assets / advertisements for broadcast-wide programming feeds, wherein the systems and methods allow network platforms to select among asset options provided with a content stream and/or replace assets in the content stream, and in one arrangement, after selecting an asset, the asset is inserted into the content stream and the content stream is disseminated to subsequent network platforms (e.g., local platforms), and finally at this time, the local platforms may insert local assets into the content stream in predetermined local asset insertion spots. Jeong et al. (U.S. Pub. No. 2012/0164938) talks about providing broadcasting-based augmented reality contents, that comprises judging whether received broadcasting contents include augmented reality associated information; requesting an augmented reality service based on the augmented reality associated information and providing augmented reality contents according to the request.  Lejeune (U.S. Patent No. 9,832,528) talks about providing selective access to both network-based content and broadcasted programming content by aggregating metadata for network-based content that corresponds to the scheduled, broadcasted programming content and associating the metadata with the corresponding network-based content, wherein these enables the system to provide features that enhance the user's viewing or listening experience and to substitute advertisements being part of the broadcasted programming content.  
9.	Although the above references teaches or suggests particular concepts within the present invention such as monitoring, receiving, and storing in the data storage device, electronic signals representing data related to incidences, for the one or more members, of rendering on respective display screens of an augmented reality (AR) view of a corresponding product advertisement containing an AR triggering symbol, wherein the stored data related to each said AR view of the product advertisement activity of the one or more members is indexed by the participant identifier of the corresponding member of the one or more members; detecting an occurrence of a transaction associated with a merchant of the one or more merchants; receiving or accessing data associated with the transaction; determining a participant identifier of the one or more members from the data associated with the transaction; determining a length of elapsed time between the occurrence of the transaction and the occurrence of the AR view of the product advertisement activity of the one or more members; triggering, as a result of detecting the occurrence of the transaction associated with the participant identifier, a determination of whether the transaction is linked to any AR view of the product advertisement activity of the one or more members with the participant identifier; and the respective geographical locations of the one or more members and the merchant of the one or more merchants are in the same vicinity; and if so, then, determining with a level of certainty whether the transaction is linked to the AR view of the product advertisement activity of the one or more members with the participant identifier, wherein the determined level of certainty varies based on the length of the elapsed time; the data related to the AR view of the product advertisement activity of the one or more members; and the data associated with the transaction; and based on the determined level of certainty and the data related to the AR view of the product advertisement activity of the one or more members, generating one or more incentives, the references, alone or in combination do not teach or suggest the concept of the claims.  As such, the Examiner has determined the invention to be non-obvious over the prior art.
enhanced view of the product advertisement that is rendered on the device display screen in order for customers to be eligible to receive incentives.  As such, the Examiner has determined the invention to be patent eligible.
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205.  The examiner can normally be reached on Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        03/13/2021